The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-31 are presented for examination.
	Acknowledgement is made of Applicant’s Petition to Make Special Based on Age under 37 C.F.R. §1.102(c)(1), which was filed and granted on May 9, 2022.
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US20/31539, filed May 5, 2020, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/844,398, filed May 7, 2019, and which also claims benefit under 35 U.S.C. §119(a-d) to PCT Application No. PCT/US2019/50120, filed September 7, 2019, of which a certified copy was filed in the instant application on October 30, 2021 as required by 37 C.F.R. §1.55.

Notice to Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 C.F.R. §1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant is advised that patent prosecution procedure is governed by the guidance provided in the Manual of Patent Examining Procedure ("MPEP"), which may be accessed online without cost at https://www.uspto.gov/web/offices/pac/mpep/index.html. Applicant is specifically requested to note the guidance provided in Chapters 600 and 2100 of the MPEP, as well as Appendix L (Patent Laws, 35 U.S.C.) and Appendix R (Patent Rules, 37 C.F.R.).

Apparent Use of Trademarks in the Specification
	Applicant recites the term PERFOROMIST in the as-filed specification (p.11, para.[0008]), which is a trade name or mark used in commerce as registered under the Live Trademark Registration No. 3352756. The term should be accompanied by the generic terminology, and also should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. 
	Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required. 

Objections to the Claims
Claim 1 is objected to for reciting “[t]he method of use sufficient optic pure R-enantiomer 2 agonists”, which is grammatically awkward. Appropriate correction is required. 
Claim 1 is objected to for reciting the phrase “pharmaceutical acceptable salts”, which is grammatically awkward. Appropriate correction is required. 
Claim 1 is objected to for reciting the term “remolding” in the phrase “inflammatory remolding”, which appears to be a misspelling of the term “remodeling”. Appropriate correction is required. 
Claim 1 is objected to for reciting the phrase “for prevent or treatment”, which is grammatically awkward. Appropriate correction is required.
Claims 2-6 and 18-19 are objected to for reciting the phrase “[c]laim1” instead of ---[c]laim 1---. Appropriate correction is required. 
Claim 5 is objected to for failing to conclude with a period. Appropriate correction is required. 
Claim 5 is objected to for improperly capitalizing the term “indacaterol” at l.3 of the claim. Appropriate correction is required. 
Claim 6 is objected to for improperly capitalizing the term “short” in the phrase “short-acting 2 agonists”, “long” in the phrase “long-acting 2 agonists”, and “ultra” in the phrase “ultra-long-acting 2 agonists”. Appropriate correction is required. 
Claim 6 is objected to for reciting “,:” at l.4 of the claim. Appropriate correction is required. 
Claim 6 is objected to for failing to recite a space between the terms “2” and “agonists” in the phrase “ultra-long-acting 2 agonists”. Appropriate correction is required. 
Claim 6 is objected to for failing to recite a space between “or” and “metaproterenol” at l.3 of the claim. Appropriate correction is required. 
Claim 6 is objected to for improperly capitalizing the term “formoterol” at l.4 of the claim and “olodaterol” at l.5 of the claim. Appropriate correction is required. 
Claim 8 is objected to for failing to conclude with a period. Appropriate correction is required.
Claims 7-31 are objected to for improperly reciting a comma following the term “wherein”. Appropriate correction is required. 
Claim 11 is objected to for failing to recite a space between “protein-1” and “(MCP-1)” at l.2 of the claim. Appropriate correction is required. 
Claim 12 is objected to for improperly reciting a comma between the terms “including” and “TNF-” at l.2 of the claim. Appropriate correction is required. 
Claims 13-15 are objected to for reciting “characterized by increasing”, which is grammatically awkward. Appropriate correction is required. 
Claim 15 is objected to for failing to define the acronyms “ROS” and “ON” at their first occurrence in the claims. Appropriate correction is required.
Claims 16-18 are objected to for reciting the term “remolding” in the phrase “inflammatory remolding”, which appears to be a misspelling of the term “remodeling”. Appropriate correction is required. 
Claims 21-22 are objected to for misspelling the term “said” as “sail” at l.1 of each of the claims. Appropriate correction is required. 
Claim 21 is objected to for failing to define the acronym “COPD” at its first occurrence in the claims. Appropriate correction is required. 
Claim 21 is objected to for reciting the phrase “[c]laim18” instead of ---[c]laim 18---. Appropriate correction is required. 
Claim 22 is objected to for concluding with a comma, rather than a period. Appropriate correction is required. 
Claim 22 is objected to for reciting “as results of” at l.5 of the claim, which is grammatically awkward. Appropriate correction is required. 
Claim 24 is objected to for misspelling the term “lyophilized” as “lyophilizes” at l.2 of the claim. Appropriate correction is required. 
Claim 24 is objected to for misspelling the term “topical” as “topic” in the phrase “ointments or patches for topic use” at l.2-3 of the claim. Appropriate correction is required. 
Claim 29 is objected to for misspelling the term “umeclidinium” as “umeclidiniumt” at l.2 of the claim. Appropriate correction is required. 
Claim 31 is objected to for failing to recite a space between “bromide” and “methyl sulphate” at l.3 of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 101 – Non-Statutory Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. §101. See, for example, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F.Supp. 131, 149 USPQ 475 (D.D.C. 1966). Also, MPEP §2173.05(q). 
For the purposes of examination, instant claims 1-31 will be interpreted as being directed to a product (since the claims fail to define any positively recited, active steps that would properly define a process claim within the meaning of 35 U.S.C. §101), and the recited limitations directed to any manner of “use” of the product will be interpreted as an intended use of the product per se. Under no circumstances, however, should the rejections set forth in the instant Office Action be construed as having examined the claims as a method of use (or, for that matter, anything other than a product per se).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant provides for “[t]he method of use” of optically pure R-enantiomer 2 agonists and its pharmaceutically acceptable salts “as immune-modulators in manufacture of pharmaceutical medicaments for prevent or treatment of acute or chronic bronchia-lung inflammatory symptoms or inflammatory remolding [sic] for reduced adverse effects”, but since the claim does not set forth any active steps to define the recited “method of use”, it is unclear what implied method or process Applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is practiced. MPEP §2173.05(q). Clarification is required. 
As claims 2-31 do not remedy this point of ambiguity in claim 1, they must also be rejected. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph). 
For the purposes of examination, instant claims 1-31 will be interpreted as being directed to a product (since the claims fail to define any positively recited, active steps that would properly define a process claim within the meaning of 35 U.S.C. §101), and the recited limitations directed to the manner of “use” of the composition will be interpreted as defining an intended use of the composition per se. Under no circumstances, however, should the rejections set forth in the instant Office Action be construed as having examined the claims as a method of use (or, for that matter, anything other than a product per se).

3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, Applicant recites that the R-enantiomer 2 agonist is the long-acting 2 agonist “Perforomist”. PERFOROMIST appears to be a trade name registered with the USPTO under the live Registration No. 3352756 to the owner Mylan Specialty L.P. Dey, Inc. and is described within the registration as “[p]harmaceutical preparations, namely preparations and formulations for the treatment of respiratory disorders, asthma, allergies and allergic emergencies”. MPEP §2173.05(u) states, “It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name … If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.” 
The use of PERFOROMIST in the claim renders the claim indefinite because it only identifies the source of the product and does not clearly and particularly describe the actual product. A trademark cannot be used to properly identify a product and Applicant’s failure to deliberately identify the product to be employed renders the metes and bounds of the claim indefinite. Moreover, Applicant’s use of the trademark PERFOROMIST in this manner devalues the trademark as clearly explained in MPEP §2173.05(u). Clarification is required. 
 For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 

4.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, the phrase “sufficient optic pure R-enantiomer 2 agonists and its pharmaceutically acceptable salts” renders the claim indefinite because it is unclear whether the term “optic pure” refers to “optical purity” or something else. Also, it is unclear for what the R-enantiomer 2 agonists are “sufficient”, as it is unclear if this “sufficiency” refers to a requisite degree of optical purity (in which case the claim is additionally indefinite for failing to clearly set forth what the requisite degree is) or suitability for some other unidentified effect. Clarification is required. 
In claim 1, the limitation “R-enantiomer 2 agonists and its pharmaceutical acceptable salts” renders the claim indefinite because it is unclear if the claim requires (i) more than one R-enantiomer 2 agonists and more than one pharmaceutically acceptable salts thereof, (ii) more than one R-enantiomer 2 agonists, or more than one pharmaceutically acceptable salts thereof, (iii) an R-enantiomer 2 agonist and a pharmaceutically acceptable salt thereof, or (iv) an R-enantiomer 2 agonist, or a pharmaceutically acceptable salt thereof. Clarification is required.
In claim 1, the phrase “reduced adverse effects” renders the claim indefinite because it is unclear to what the “adverse effects” are reduced, and to what degree as there is no requisite standard of comparison to identify the recited “reduction”. Also, it is unclear if the “adverse effects” are associated with 2 agonist therapy, or something else. Clarification is required. 
In claim 5, Applicant recites that the “2 agonists” is “terbutaline, salbutamol, bambuterol, vilanterol, clenterol, salmeterol, formoterol, trantinterol and [i]ndacaterol”, which renders the claim indefinite because it is unclear if all the recited agonists are required, or only at least one from the recited list. Clarification is required. 
In claim 6, Applicant recites the conjunction “and” between the recited lists of short-acting 2 agonists, long-acting 2 agonists, and ultra-long-acting 2 agonists, which renders the claim indefinite because it is unclear if Applicant requires (i) at least one short-acting 2 agonist, at least one long-acting 2 agonist, and at least one ultra-long-acting 2 agonist, or (i) at least one 2 agonist from the recited lists of short-acting 2 agonists, long-acting 2 agonists, or ultra-long-acting 2 agonists. Clarification is required. 
In claim 10, Applicant recites that “the said inflammatory symptoms are characterized by increased eosinophils in lungs and blood”, which renders the claim indefinite because it is unclear to what the increase in eosinophils is relative, as no requisite standard is described to identify the recited increase. Similar ambiguity exists also in claims 11-15, 18 and 22, which each refer to an “increase” in the recited element without identifying to what the increase is relative. Clarification is required. 
In claim 12, Applicant recites “wherein[,] the said inflammatory symptoms are characterized by increased cytokines including[,] TNF-, IL-1, IL-2, IL-4, IL-5, IL-6 and IL-13 in lungs or blood”, which renders the claim indefinite because the term “including” fails to set forth whether the cytokines are limited to the recited list, or whether the recited list is merely exemplary of the cytokines that may be increased. Clarification is required. 
In claim 15, Applicant recites “wherein[,] the said inflammatory symptoms are characterized by increasing in ROS and ON productions in lung and blood”, but it is unclear whether “ON” is intended to refer to “NO” (nitric oxide), or something else (in which case the claim is additionally indefinite for failing to clearly define the identity of “ON”). Clarification is required. 
In claim 20, the phrase “allergy-genic agents” renders the claim indefinite because this is not a recognized term of art. As a result, it is unclear if Applicant intends to refer to “allergenic agents”, or something else. Clarification is required. 
In claim 21, the phrase “the sail [sic] S-enantiomer related adverse effects” lacks sufficient antecedent basis, as claims 1 or 18 (from which claim 21 depends) fail to reference “S-enantiomer related adverse effects”. Clarification is required. 
In claim 22, Applicant references “frequent use of RS-racemic 2 agonists”, but it is unclear what frequency of administration constitutes “frequent use” as claimed, as compared to “less frequent” or “infrequent” use. Clarification is required. 
In claims 25-26, there is insufficient antecedent basis for the term “the said treatments” at l.1 of the claim, as the preceding text of the claim or claim 1 (from which claims 25-26 depend) fails to reference “treatments” per se. Clarification is required. 
As claims 2-4, 6-9, 16-17, 19, 23-24 and 27-31 do not remedy these points of ambiguity in the claims, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.
For the purposes of examination, Applicant’s claimed product of claim 1 will be interpreted as providing for an R-enantiomer 2 agonist, or a pharmaceutically acceptable salt thereof, for the intended use as recited therein. Dependent claims defining further physical and/or structural limitations of this product will be interpreted as further defining this product of claim 1. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 7-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claims 7-30, Applicant defines limitations relevant to the intended use of the claimed product of an R-enantiomer 2 agonist (or a pharmaceutically acceptable salt thereof), which fails to properly further limit the product of claim 1 from which such claims ultimately depend, as they fail to introduce any additional physical and/or structural limitations to the product already defined in claim 1. As the limitations of claims 7-30 seeks to define the intended use of the product, rather than any specific feature of the product itself, such claims fail to constitute a proper further limitation of the subject matter claimed within the meaning of 35 U.S.C. §112(d) (pre-AIA  fourth paragraph). Clarification is required.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 5 and 7-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cockcroft et al. (“Effect of Single Doses of S-salbutamol, R-salbutamol, Racemic Salbutamol, and Placebo on the Airway Response to Methacholine”, Thorax, 1997; 52:845-848).
Cockcroft teaches an experimental study of nebulized R-salbutamol for treatment of asthmatic subjects (abstract).
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art1. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Cockcroft et al. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the prior art product. Moreover, the prior art product of Cockcroft et al. must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
Therefore, instant claims 1, 5 and 7-30 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

7.	Claims 1, 5 and 7-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“An Aerosol Formulation of R-salbutamol Sulfate for Pulmonary Inhalation”, Acta Pharmaceutica Sinica B, 2014; 4(1):79-85). 
Zhang et al. teaches an aerosol formulation of R-salbutamol sulfate (abstract; Section 3.1, col.2, para.6, p.81-col.1, para.1, p.82).
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art2. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Zhang et al. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the prior art product. Moreover, the prior art product of Zhang et al. must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
Therefore, instant claims 1, 5 and 7-31 are properly anticipated by AIA  35 U.S.C. §102(a)(1). 

8.	Claims 1 and 3-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francotte (WO 95/18094 A1; 1995).
Francotte teaches optically pure (R,R)-formoterol (also known as N-[2-hydroxy-5-(1-hydroxy-2-((2-(4-methoxyphenyl)-1-methylethyl)amino)ethyl)phenyl]formamide), and its fumarate salt, as prepared via the disclosed synthetic process (p.1, para.1; p.1, para.3). Francotte teaches that the optical purity is defined as more than 95% by weight, preferably more than 99% by weight, most preferably more than 99.9% by weight of the desired chiral configuration (p.2, para.3).
In claim 3, Applicant defines an enantiomeric excess of 85%-98% (R)-enantiomer.
In claim 4, Applicant defines an enantiomeric excess of 98%-99.9% (R)-enantiomer.
Francotte describes optically pure (R,R)-formoterol, in which there is at least 95% (R,R)-enantiomer (i.e., an enantiomeric excess of 90%, thereby meeting Applicant’s claim 3), or in which there is at least 99% (R)-enantiomer (i.e., an enantiomeric excess of 98%, thereby meeting Applicant’s claims 3-4), or in which there is at least 99.9% (R)-enantiomer (i.e., an enantiomeric excess of 99.8%, thereby meeting Applicant’s claim 4). 
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art3. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Francotte. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the prior art product. Moreover, the prior art product of Francotte must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
Therefore, instant claims 1 and 4-31 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

9.	Claims 1-3 and 5-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2004/014290 A2; 2004).
Cheng et al. teaches optically pure (R)-bambuterol and salts thereof (p.3, para.2-4; p.20, claim 1). Cheng et al. teaches that there is at least 80% by weight (R)-enantiomer and not more than 20% by weight (S)-enantiomer, or at least 98.5% by weight (R)-enantiomer and not more than 1.5% by weight (S)-enantiomer (p.20, claims 2-3). 
In claim 2, Applicant defines an enantiomeric excess of 50%-85% (R)-enantiomer. 
In claim 3, Applicant defines an enantiomeric excess of 85%-98% (R)-enantiomer.
Cheng et al. describes optically pure (R)-bambuterol, in which there is at least 80% (R)-enantiomer and no more than 20% (S)-enantiomer (i.e., an enantiomeric excess of 60%, thereby meeting Applicant’s claim 2), or in which there is at least 98.5% (R)-enantiomer and no more than 1.5% (S)-enantiomer (i.e., an enantiomeric excess of 97%, thereby meeting Applicant’s claim 3). 
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art4. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Cheng et al. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the prior art product. Moreover, the prior art product of Cheng et al. must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
Therefore, instant claims 1-3 and 5-30 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

10.	Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberg et al. (U.S. Patent No, 6,299,863 B1; 2001).
Aberg et al. teaches optically pure (R,R)-formoterol, or a pharmaceutically acceptable salt thereof (abstract; col.1, l.24-25; col.6, l.56-58; col.10, l.6-10). Aberg et al. teaches that the pharmaceutically acceptable salt is, e.g., hydrobromide, hydrochloric, fumaric, acetic, maleic, etc. acid addition salts (col.10, l.11-23). Aberg et al. also teaches an inhalable formulation of micronized (R,R)-formoterol, in which the formulation contains at least 90% by weight (R,R)-formoterol with 10% or less by weight (S,S)-formoterol, with a propellant, as well as a kit comprising a metered dose inhaler and the pharmaceutical composition, in which there is at least 99% by weight (R,R)-formoterol with 1% or less by weight (S,S)-formoterol (col.12, l.60-65, claim 1; col.13, l.23-col.14, l.3, claim 7; col.14, l.4-6, claim 8).
In claim 2, Applicant defines an enantiomeric excess of 50%-85% (R)-enantiomer. 
In claim 3, Applicant defines an enantiomeric excess of 85%-98% (R)-enantiomer.
In claim 4, Applicant defines an enantiomeric excess of 98%-99.9% (R)-enantiomer.
Aberg et al. describes optically pure (R,R)-formoterol, in which there is at least 90% (R,R)-enantiomer and 10% or less (S,S)-enantiomer (i.e., an enantiomeric excess of 80%, thereby meeting Applicant’s claim 2), or in which there is at least 99% (R,R)-enantiomer and 1% or less (S,S)-enantiomer (i.e., an enantiomeric excess of 98%, thereby meeting Applicant’s claims 3-4).
 Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art5. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Aberg et al. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the prior art product. Moreover, the prior art product of Aberg et al. must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
Therefore, instant claims 1-31 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1 and 5-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Application No. 17/264,798.
‘798 recites a pharmaceutical composition of (R)-bambuterol in the manufacture of a medicament for up-regulating activity of LDL receptors and facilitating uptake, internalization and clearance of intercellular LDL cholesterol in cells and for combination therapeutics with statins or other lipid-lowering agents to achieve synergistic efficacy or reduce toxicity or adverse effects in a patient in need thereof (copending claim 2). 
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art6. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the ‘798 claims. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the copending product. Moreover, the ‘798 product must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
This is a provisional nonstatutory double patenting rejection.

12.	Claims 1 and 5-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Application No. 17/265,512.
‘512 recites a pharmaceutical composition of (R)-bambuterol in the manufacture of a medicament for treating or preventing learning and memory deficiency and neurodegenerative diseases and for reducing adverse effects in a patient in need thereof (copending claim 6).
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art7. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the ‘512 claims. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the copending product. Moreover, the ‘512 product must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
This is a provisional nonstatutory double patenting rejection.

13.	Claims 1 and 3-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent Application No. 17/607,893.
‘893 recites crystalline (R)-terbutaline hydrochloride (copending claims 1-2, 4-10). ‘893 further recites that the crystalline (R)-terbutaline hydrochloride has an enantiomeric excess value of 95%-99.9% (copending claim 3). 
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art8. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the ‘893 claims. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the copending product. Moreover, the ‘893 product must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
This is a provisional nonstatutory double patenting rejection.

14.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,495,028 B2.
‘028 recites optically pure (R)-bambuterol, or a pharmaceutically acceptable salt thereof, in which the R-isomer is in at least 80% enantiomeric excess, for use in a method of treating asthma or a reversible obstructive airway or lung ailment when administered in a therapeutically effective amount to an animal or human (patent claim 1-2) or for treating hyperlipidemia or hyperglyceridemia when administered in a therapeutically effective amount to an animal or human (patent claims 3-4). ‘028 further limits the R-isomer to at least 98% enantiomeric excess (patent claims 5-6).
As the ordinarily skilled artisan must necessarily possess the product of the ‘028 claims to practice the method recited therein, the ‘028 claims anticipate the instantly claimed product. 
Applicant’s limitations of claims 7-30 define an intended use of the product recited in claim 1 – in this case, a product of R-enantiomer 2 agonist or a pharmaceutically acceptable salt thereof. A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art9. 
In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the ‘028 claims. As a result, the statements of intended use as recited in claims 7-30 do not patentably distinguish the claimed product from the patent product. Moreover, the ‘028 product must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112. 
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-31 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2111.01(II), which states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention, the preamble is not a claim limitation”). Also, “[i]f a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
        2 See footnote 1, above.
        3 See footnote 1, above.
        4 See footnote 1, above.
        5 See footnote 1, above.
        6 See footnote 1, above.
        7 See footnote 1, above.
        8 See footnote 1, above.
        9 See footnote 1, above.